Case 2:16-cv-08979-AB-AGR Document 223 Filed 12/07/20 Page 1 of 3 Page ID #:8447
Case 2:16-cv-08979-AB-AGR Document 223 Filed 12/07/20 Page 2 of 3 Page ID #:8448




  voluminous briefing and a robust record. The record is more than sufficient to
  enable to the Court to determine whether the settlement should be finally approved
  and if so, what amount of fees to award. The Court will grant or deny the motion
  for final approval, and the fee motion, based on the current record. The request to
  file additional briefing is DENIED.

          Objector Ghassemian seeks to intervene. Ghassemian believes that class
  counsel have not been diligent in representing the class, and that the compensation
  she stands to receive from the settlement is insufficient, including because it would
  be only 0.67% of what she calculates she is entitled to on her individual wage and
  hour claims. See Application (Dkt. No. 215) 6:17-26. But Ghassemian became
  aware of this action no later than October 5, 2020, when she received the Court-
  ordered Notice of Settlement. See Ghassemian Decl. (Dkt. No. 215-2) ¶ 3. Yet
  Ghassemian’s ex parte application to intervene comes nearly 2 months later, on
  December 2 – just 2 days before the final approval hearing. This renders the ex
  parte application untimely. This also renders intervention untimely on its merits,
  and warrants denial of intervention as of right and permissive intervention. Insofar
  as Ghassemian argues she decided to intervene at this time because the parties
  failed to file her objection in its entirety (it was missing her declaration and
  declaration of counsel), the Court did in fact receive the complete document for its
  review via FedEx. The entire document should have been filed by counsel, but the
  Court has received it and will have it docketed to ensure the record is complete.
  Furthermore, Ghassemian is pursuing her own individual action for wage and hour
  violations, and for discrimination, harassment, retaliation, and related claims
  against Defendants in State Court. See Ghassemian State Court Complaint (Dkt.
  No. 215-2). Insofar as Ghassemian wants a recovery that better approximates what
  she believes she is due individually, then she should have opted out of this class
  action in favor of her already-pending individual case. Class members in wage and
  hour actions seldom recover the full amount they claim they are are owed, and here
  the Notice informed Ghassemian of the amount she stood to recover. Ghassemian
  is the rare class member who actually has an individual action of her own
  pending—the sort of plaintiff for whom opting out could serve a practical purpose.
  But she didn’t exercise her right to opt out. That dissatisfied class members can opt
  out doesn’t cure an otherwise inadequate settlement. But as opting out in favor of
  her own pending action was the most effective way for Ghassemian to protect her
  specific interests, her failure to do so counsels against allowing her to intervene at
  the eleventh hour. Ghassemian’s request to intervene is DENIED.

        The Andrews Objectors also seek a continuance on the ground that the Court
  continued the opt out period for a small number of class members to December 4,

  CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                             2
Case 2:16-cv-08979-AB-AGR Document 223 Filed 12/07/20 Page 3 of 3 Page ID #:8449




  and ordered Plaintiffs to file the complete list of opt outs by December 14. The
  Court rejects the Andrews Objectors’ unsupported argument that Due Process
  requires that the Court have a complete list of opt outs before the final approval
  hearing. The total number of additional opt-outs that could result is fewer than 200
  – less than 1% of the class. This number is not likely to impact the Court’s analysis
  of whether the settlement should be finally approved. Furthermore, given the
  volume of paper filed, the Court is not expecting to resolve the Motions before
  December 14, so it can give the additional opt outs whatever weight they are due.
  Finally, the Court notes that it extended the opt out period for these members to
  account for the Hyams Plaintiffs’ counsel—the same counsel now representing the
  Andrews Objectors—prior interference in the notice process. The Andrews
  Objectors fail to take into account their/Hyams counsel’s hand in creating the
  circumstances the caused the Court to extend the opt out period, and regardless,
  none of their complaints about the extended opt out period has merit.

      For at least all of the foregoing reasons, the Ex Parte Applications are
  DENIED.

          IT IS SO ORDERED.




  CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                             3
